United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3742
                         ___________________________

                                 Norman R. Ball, Jr.

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Carolyn W. Colvin, Acting Commissioner of Social Security

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                               Submitted: July 1, 2015
                                Filed: July 31, 2015
                                   [Unpublished]
                                   ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Norman R. Ball, Jr., appeals the district court’s1 order affirming the denial of
supplemental security income and disability insurance benefits. In Ball’s complaint,

      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.
he generally contended that the administrative law judge’s (ALJ’s) findings as to
residual functional capacity (RFC)—that Ball could perform light work, but needed
to alternate sitting and standing every thirty minutes—were not supported by
substantial evidence. The district court issued its decision over a year after the
Commissioner filed an answer to Ball’s complaint, along with an administrative
transcript; the court noted that, under the case-management order, Ball was required
to file his brief within thirty days after the Commissioner filed an answer and
provided the administrative transcript, but that Ball, who was counseled, had neither
filed a brief nor requested an extension of time to do so. The district court
nonetheless summarized the record, and addressed the ALJ’s determinations at each
step of the sequential evaluation process.

       As to the issues Ball raises on appeal, only one—the RFC findings—was
identified below in his complaint. This court reviews de novo the district court’s
affirming decision, and the court’s determination that the ALJ’s decision is supported
by substantial evidence on the record as a whole. See Lott v. Colvin, 772 F.3d 546,
548-49 (8th Cir. 2014). We agree with the district court that the ALJ’s RFC findings
were properly based on all the relevant evidence and a thorough assessment of Ball’s
credibility. See Myers v. Colvin, 721 F.3d 521, 527 (8th Cir. 2013) (RFC
determination); see also Martise v. Apfel, 641 F.3d 909, 923 (8th Cir. 2011) (it is
claimant’s burden to establish RFC).2

       The remaining issues that Ball addresses on appeal were not raised in the
district court, and Ball does not respond to the Commissioner’s contention that


      2
        Ball contends the ALJ failed to include limitations from hypertension,
diabetes, obstructive sleep apnea, and depression, but the ALJ found these conditions
did not amount to severe impairments, and Ball does not challenge that finding. See
Hacker v. Barnhart, 459 F.3d 934, 937 n.2 (8th Cir. 2006) (issue is deemed
abandoned on appeal when it is not discussed in brief). Further, Ball’s contentions
as to the ALJ’s credibility findings are belied by the record.

                                         -2-
matters not presented below are waived on appeal—much less argue that manifest
injustice will result if this court does not consider the issues that he newly identifies
on appeal. See Roberts v. Apfel, 222 F.3d 466, 470 (8th Cir. 2000) (it is well
established that, unless manifest injustice would result, issues not articulated to
district court are subject to forfeiture on appeal). The judgment of the district court
is affirmed.
                          ______________________________




                                          -3-